Citation Nr: 0405779	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment of, or reimbursement for, unauthorized 
medical expenses incurred from April 6 to April 13, 2000.


REPRESENTATION

Appellant represented by:	John Fazio, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and associates


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Medical Administration 
Service (MAS) of the Department of Veterans Affairs (VA) 
Medical Center in Lake City, Florida.  This claim was 
remanded for the scheduling of a Travel Board hearing, in 
March 2003.  Such hearing was held at the St. Petersburg, 
Florida Regional Office (RO), before the undersigned Veterans 
Law Judge in June 2003, and this claim now returns before the 
Board.


FINDINGS OF FACT

1.	The veteran has no service-connected disabilities.

2.	The veteran incurred private medical expenses at Alachua 
General Hospital from April 6, 2000, to April 13, 2000, 
for treatment of a spinal fracture.

3.	Payment or reimbursement of the costs of the medical 
services provided at Alachua General Hospital was not 
authorized by VA prior to, during, or after, the 
treatment was rendered.

4.	When the private medical care was rendered from April 6, 
2000, to April 13, 2000, the veteran was not treated for 
an adjudicated service-connected disability or for a 
non-service-connected disability associated with and 
held to have been aggravating an adjudicated service-
connected disability; nor did he have a total disability 
permanent in nature that had resulted from a service-
connected disability.

5.	The provisions of 38 U.S.C.A. § 7125 and 38 C.F.R. 
§ 17.1000 et seq. became effective May 29, 2000 and are 
not applicable to claims for treatment made prior to 
that date.

CONCLUSION OF LAW

The criteria for entitlement to payment of, or reimbursement 
for, the cost of unauthorized medical expenses incurred from 
April 6, 2000, to April 13, 2000, have not been met.  38 
U.S.C.A. §§ 1703, 1710, 1728, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 17.52, 17.54 , 17.120 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The Board notes that the record reflects that the veteran and 
his representative were provided with a copy of the appealed 
August 2000 decision, and a Statement of the Case dated March 
2002, and a Board remand dated March 2003.  These documents 
provided notification of the information and evidence 
necessary to substantiate this claim.  The RO has also made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  The veteran received a hearing 
before the undersigned Member of the Board in June 2003.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
There is no indication that there is additional evidence that 
could be obtained prior to adjudicating this claim.  Thus, as 
all relevant evidence has been obtained, and particularly in 
light of the legal nature of the disposition of the case, as 
noted below, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).


Facts

The essential facts in this case are not in dispute.  The 
veteran has no service-connected disabilities.  The veteran 
has never contended that he has any disability related to 
service, or that any service related disabilities caused his 
injury in April 2000.  The evidence indicates that, on April 
6, 2000, the veteran fell from a roof and sustained a spinal 
fracture.  At that time, emergency personnel took the veteran 
directly to the emergency room at Shands at Alachua Hospital 
(Alachua General Hospital) in Gainesville, Florida.  
Emergency measures were undertaken to save the veteran's 
life, and he remained at that hospital in the intensive care 
unit until April 13, 2000, at which time he was transferred 
to the VA hospital in Tampa, Florida.  

Since that time, the veteran has been essentially 
continuously hospitalized at the VA Hospital in Tampa, 
Florida.  While the veteran was hospitalized at Alachua 
General Hospital, he incurred medical expenses totaling 
approximately $51,301.33.  The veteran was granted 
entitlement to a pension, to include a special monthly 
pension based on the need for aid and attendance, by rating 
decision dated June 2000, which found that the veteran was 
totally disabled due to the residuals of his spinal fracture.  
The veteran now contends that the VA is responsible for his 
medical expenses incurred at Alachua General Hospital from 
April 6, 2000, to April 13, 2000.  The veteran appears to be 
arguing, in essence, that because he is a veteran, VA is 
responsible for his medical expenses.  The veteran reports 
that, although emergency medical personnel were informed of 
his status as a veteran, he was taken to a private medical 
facility immediately following his accident, either because 
it was closer, or because the VA Hospital in Gainesville was 
not equipped to handle spinal cord injury patients, and that 
otherwise he would have been treated at a VA medical 
facility.  The veteran also appears to be arguing that, from 
the moment of his accident, he was entitled to be rated 100% 
permanently and totally disabled, such that he should be 
entitled to reimbursement of private medical expenses.

The veteran received a hearing before the undersigned 
Veterans Law Judge in June 2003.  At that time, the veteran 
and his representative argued that VA regulations do not 
categorically state that all non-service-connected injuries 
cannot be treated at VA expense.  The veteran and his 
representative argued at that time that applicable VA 
regulations merely state that a service-connected injury must 
be treated at VA expense, and do not explicitly state that a 
non-service-connected injury must not be treated at VA 
expense.  The veteran argues that many of the regulations 
applicable in this case omit any requirement that the injury 
be service-connected.  


The Law and Analysis

The Board has jurisdictional authority within laws and 
regulations on the issue at hand. 38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2001); see Zimick v. West, 11 Vet. 
App. 45 (1998); see also Webb v. Brown, 7 Vet. App. 122 
(1994).  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that the decision to authorize non-VA care 
is discretionary, and that the veteran has a right to appeal 
that decision.  Zimick v. West, 11 Vet. App. at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  See 
38 U.S.C.A. § 1703.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, 11 Vet. App. at 
51.  As identified by the Court, the standard used to assess 
whether the Secretary's discretion to authorize or not was 
used judiciously in any given case is whether it was 
"arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law."  See Malone v. Gober, 10 
Vet. App. 539, 543 (1997).

Under the provisions of 38 U.S.C.A. § 1710(a)(2)(G), VA shall 
furnish hospital care and medical services, which the 
Secretary of Veterans Affairs determines to be needed, to any 
veteran who is unable to defray the expenses of necessary 
care as determined under 38 U.S.C.A. § 1722.  That statute 
provides a veteran shall be considered to be unable to defray 
the expenses of necessary care if his attributable income is 
not greater that a certain income threshold.  38 U.S.C.A. § 
1722 (West 2002). 

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, provide for 
hospital care and medical services in non-VA facilities under 
certain circumstances.  Such care must be authorized in 
advance.

38 C.F.R. § 17.52(a) (2002) provides that, "[w]hen VA 
facilities or other Government facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with 
non-VA facilities for care [and] when demand is only for 
infrequent use, individual authorizations may be used."

That section further provides in pertinent part that "[c]are 
in public or private facilities, however, subject to the 
provisions of 38 C.F.R. § 17.53 through f [sic], will only be 
authorized, whether under a contract or an individual 
authorization, for (1) hospital care or medical services to a 
veteran for the treatment of - (i) A service-connected 
disability; or (ii) A disability for which a veteran was 
discharged or released from the active military, naval, or 
air service or (iii) A disability of a veteran who has a 
total disability permanent in nature from a service-connected 
disability, or (iv) For a disability associated with and held 
to be aggravating a service-connected disability, or (v) For 
any disability of a veteran participating in a rehabilitation 
program . . . and when there is a need for hospital care or 
medical services for any other reasons enumerated in [38 
C.F.R. ] § 17.48(j)." (2) Medical services for the treatment 
of any disability of - (i) A veteran who has a service- 
connected disability rated at 50 percent or more."  38 C.F.R. 
§ 17.52(a).

38 C.F.R. § 17.53 provides limitations upon the use of non-VA 
public or private hospitals.  The admission of any patient to 
a private or public hospital at VA expense will only be 
authorized if a VAMC or the Federal facility to which the 
veteran would otherwise be eligible for admission is not 
feasibly available.  A VA facility may be deemed to be 
feasibly unavailable when the urgency of the appellant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use private or public 
facilities.  In those instances where care in public or 
private hospitals at VA expense is authorized because a VA or 
other Federal facility was not feasibly available, the 
authorization will be continued after admission only for the 
period of time required to stabilize or improve the patient's 
condition to the extent that further care is no longer 
required to satisfy the purpose for which it was initiated.  
Id.

Treatment at a non-VA or Federal medical facility at VA 
expense requires prior authorization.  The controlling 
regulation, 38 C.F.R. § 17.54(a), provides, in pertinent 
part, that the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  However, in the 
case of an emergency which existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application, whether formal or informal, by telephone, 
telegraph or other communication, made by the veteran or by 
others in his or her behalf is dispatched to VA, as 
applicable herein, within 72 hours after the hour of 
admission, including in the computation of time any Saturday, 
Sunday, and/or holiday.

When an application for admission by a veteran has been made 
more than 72 hours after admission, authorization for 
continued care at VA expense shall be effective as of the 
postmark or dispatch date of the application, or the date of 
any telephone call constituting an informal application.  38 
C.F.R. § 17.54(b).

Where prior authorization for treatment is not obtained, 
treatment for non-VA medical facilities at VA expense may 
still be allowed, pursuant to the provisions of 38 C.F.R. § 
17.120. That regulation provides that, to the extent 
allowable, payment or reimbursement for the expenses of care, 
not previously authorized, in a private or public (or 
Federal) hospital not operated by VA, or of any medical 
services not previously authorized including transportation 
(except prosthetic appliances, similar devices, and repairs) 
may be paid on the basis of a claim timely filed, under the 
following circumstances: (a) For veterans with service-
connected disabilities. Care or services not previously 
authorized or rendered to a veteran in need of such care or 
services: (1) for an adjudicated service-connected 
disability; (2) for non- service-connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) for any disability of a 
veteran who has a total disability permanent in nature 
resulting from a service-connected disability; (4) for any 
illness, injury, or dental condition of a veteran who is 
participating in a rehabilitation program; and, (b) In a 
medical emergency.  Care and services not previously 
authorized or rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, and, 
(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior authorization 
for the services required would not have been reasonable, 
sound, wise or practicable or treatment had been or would 
have been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120.

The Court has held that the law, with respect to 
reimbursement for unauthorized medical treatment, requires 
that each of the above criteria must be met to prevail in a 
claim for reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 
(1993), Parker v. Brown, 7 Vet. App. 116, 119 (1994).

These and the other elements of medical emergency and 
feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, 7 Vet. App. 325, 327 (1995); 
Argo v. Derwinski, 2 Vet. App. 509, 510 (1992).

The Board notes here that the Millennium Health Care and 
Benefits Act, Public Law No. 106-117, that became effective 
in May 2000, provides general authority for the reimbursement 
of non-VA emergency treatment under certain circumstances.  
See 38 U.S.C.A. § 1725 (West 2002); Pub. L. No 106-117, Title 
I, Subtitle B, § 111, 113 Stat. 1556 (1999) (providing that 
the Act of Nov. 30, 1999, shall take effect 180 days after 
the date of enactment).  However, the private medical care 
involved in the present case was provided to the veteran a 
month before this new law became effective.  In other words, 
the veteran's appeal may not be considered under the new law.  
See also 66 Fed. Reg. 36467-468 (July 12, 2001), holding that 
the regulations at 38 C.F.R. § 17.1000 et seq. are effective 
May 29, 2000, and that retroactive claims for treatment may 
be paid as of that date.  As such, these provisions, 
discussed at the June 2003 hearing are not for application in 
this case.  The Board is bound by the effective dates set in 
the statutes and regulations.  38 U.S.C.A. § 7104.

The evidence of record establishes that the veteran was 
hospitalized at a private hospital, Alachua General Hospital, 
from April 6, 2000, to April 13, 2000, for a spinal fracture 
resulting in tetraplegia.  However, the claims file reflects 
that, when private medical services were rendered by this 
facility, the veteran had no adjudicated service-connected 
disabilities.  See 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 
17.120(a)(1)- (3). There is nothing of record to suggest that 
the April 2000 treatment at the private medical facility was 
for a service-connected disability, or related to a service-
connected disability. 

The Board notes the veteran's contention that the private 
medical treatment in April 2000 was for a medical emergency 
and that the treatment was not feasibly available at a VA 
medical facility, as no close VA medical facility had the 
facilities to treat such a severe spinal injury.  In this 
case, even if the veteran were to establish that he met the 
criteria of treatment for a medical emergency as of April 
2000, and demonstrated that VA or other Federal facilities 
were not feasibility available, he would still fail to meet 
the requirement under 38 U.S.C.A. § 1728 that care or 
services must be for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service- 
connected disability, or for any disability of a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability.  38 U.S.C.A. § 1728(a)(2); 
17.120(a)(1)-(3).  The Board further does not dispute that 
the veteran's disability is such that is total and permanent 
in nature; but again, there is no indication that this 
disability has arisen from a service-connected disability.

The veteran and his representative have continuously argued 
that emergency personnel were informed of the veteran's 
status as a veteran, and that the veteran would have gone to 
a VA medical facility but for the fact that a private medical 
facility was closer and better equipped to handle serious 
spinal injuries.  The Board points out however that the Court 
has noted that, while 38 U.S.C.A. §§ 1703 and 1710 permit VA 
to contract for private care under such circumstances, these 
provisions do not mandate that such care be authorized.  See 
38 U.S.C.A. §§ 1703, 1710(a)(3); Zimick, 11 Vet. App. at 50.  
Nonetheless, to meet this criterion, treatment must be for a 
service-connected disability, which the evidence in this case 
establishes that the veteran did not have, or treatment must 
have occurred under other conditions that do not pertain to 
this veteran, such as receipt by the veteran of medical 
service in a VA facility.  Zimick, 11 Vet. App. at 51-52.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728, or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.

38 U.S.C.A. § 1710(a)(2)(A through G) provides additional 
categories of veterans for which the Secretary shall furnish 
hospital care and medical services.  Subsection (a)(2)(G) 
provides that the Secretary shall furnish hospital care, 
which the Secretary determines to be needed, to any veteran 
who is unable to defray the expense of necessary care as 
determined under section 1722(a) of this title.

In this regard, it should be commented that the provisions of 
38 U.S.C.A. § 1722(a) referring to treatment of non- service-
connected disabilities of a veteran who is unable to defray 
the expenses of necessary care under 38 U.S.C.A. § 
1710(a)(1)(I), refer to treatment in VA medical facilities, 
and not in private hospitals.  Thus, in this case, the 
private medical care in question was not authorized by VA, 
and could not have been authorized, since the veteran was not 
eligible for non-VA hospital care at VA expense.

In Zimick v. West, 11 Vet. App. at 50, the Court noted that, 
even where the veteran met the financial criteria of section 
1722(a) and medical care was determined to be necessary, 
section 1710 contains no provision that would authorize the 
Secretary to reimburse or pay for services at a non-VA 
facility.  Thus, authorization for reimbursement for the 
veteran's private hospitalization is not found under 38 
U.S.C.A. § 1710.

As the Court noted, the statutory provisions authorizing VA 
to pay for care in non-VA facilities do not include provision 
for payment for non-VA care on the sole basis of emergency or 
unavailability of a VA facility.  38 U.S.C.A. § 1710; see 
also Zimick at 50.  The statutory provisions applicable to VA 
payment or reimbursement of unauthorized medial services do 
not guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities.  Id. at 49.  While a veteran may be eligible for 
hospital care under 38 U.S.C.A. § 1710, that section does not 
contain any provision that would authorize the Secretary to 
provide reimbursement to a veteran for services rendered at a 
non-VA facility.  Id. at 51.  The Board lacks the authority 
to award medical care benefits except as authorized by 
statute and regulations.  The benefit is not authorized under 
the circumstances of the veteran's claim, and the claim must 
be denied.

While the Board finds the veteran's and his representative's 
statements to be sincere, for the reasons discussed above, 
the Board must conclude that the preponderance of the 
evidence establishes that the veteran had no service-
connected disability and prior authorization was not given by 
VA for the medical services at Alachua General Hospital, in 
April 2000.  The veteran is currently receiving extensive and 
ongoing treatment at a VA medical facility, and is further 
receiving a monthly pension as he is unable to work due to 
his severe non-service connected disability.  The Board finds 
no other legal benefits that can be granted to the veteran 
due to his unfortunate non-service connected accident.

The Board notes that the veteran's attorney has advanced 
arguments on the veteran's behalf which could be deemed 
equitable in nature.  It must be emphasized, however, that 
the Board is bound by the law, and its decisions are dictated 
by the relevant law and regulations.  Moreover, the Board is 
without authority to grant benefits simply because the result 
might be perceived to be equitable.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The 
Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing 
Office of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990)).

As the veteran, at the time of private hospitalization in 
April 2000, was not service-connected for any disability, he 
has not met the basic eligibility criteria for payment or 
reimbursement of the expenses of hospitalization and care.  
He has not shown that he was treated for a "service-connected 
disability."  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  The 
veteran's claim for payment of, or reimbursement for, 
unauthorized private medical expenses incurred in April 2000 
must therefore be denied.


ORDER

Entitlement to payment of, or reimbursement for, unauthorized 
private medical expenses incurred from April 6, 2000 through 
April 13, 2000, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



